Exhibit 10.2

 

AMENDMENT NO. 1
TO
SHARE LENDING AGREEMENT

      This Amendment No. 1, dated as of December 18, 2007 (the “Amendment”), to
the Share Lending Agreement, dated as of December 12, 2007 (the “Agreement”), is
entered into between The Great Atlantic & Pacific Tea Company, Inc. (the
“Company” or the “Lender”) and Lehman Brothers International (Europe) Limited
(“Borrower”), through Lehman Brothers Inc., as agent for Borrower (“Borrowing
Agent”). Unless the context indicates to the contrary, capitalized terms used
and not defined herein shall have the meanings ascribed to them in the
Agreement.

      WHEREAS, pursuant to the terms and conditions of the Agreement, the
Borrower may, from time to time, borrow from Lender shares of Common Stock of
the Company; and

     WHEREAS, the Lender and the Borrower deem it advisable to amend the
Agreement in order to revise the definition of Maximum Number of Shares.

      NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto hereby agree as follows:

1 .    Amendments.          a.    Section 1 of the Agreement is hereby amended
by deleting therefrom the            definition of “Maximum Number of Shares” in
its entirety and inserting in lieu            thereof the following: 


      “Maximum Number of Shares” means, subject to the adjustments below,
3,880,568 shares of Common Stock, except that upon such time as either (i) the
Company obtains shareholder approval to the extent required by the rules and
regulations of the New York Stock Exchange to allow the Lender to issue up to
4,511,595 shares of Common Stock pursuant to this Agreement (the “Stockholder
Approval Date”) or (ii) the Company reasonably determines that such shareholder
approval is not required pursuant to the rules and regulations of the New York
Stock Exchange, the Maximum Number of Shares means 4,511,595 shares of Common
Stock (the “Company Determination Date”), or such lesser number that can be
issued hereunder without such shareholder approval.

     (a) If, as the result of a stock dividend, stock split or reverse stock
split, the number of outstanding shares of Common Stock is increased or
decreased, the Maximum Number of Shares shall, effective as of the payment or
delivery date of any such event, be proportionally increased or decreased, as
the case may be.

     (b) If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), the Common
Stock is exchanged for or converted into cash, securities or other property, the
Maximum Number of Shares shall, effective upon such exchange, be adjusted by
multiplying the Maximum Number of Shares at such time by the number of
securities, the amount of cash or the fair market value of any other property
exchanged for one share of Common Stock in such event.

--------------------------------------------------------------------------------



     (c) Upon the termination of any Loan pursuant to Section 4(a), the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender; provided that if the number of Loaned Shares offered and
sold by Borrower in any registered public offering under the Securities Act is
less than the number of shares of Common Stock constituting the Loan made in
connection with such registered public offering (such difference, the “Unsold
Amount”), any termination of a Loan in an amount equal to the Unsold Amount with
respect to such Loan shall not so reduce the Maximum Number of Shares.

     (d) If shares of Common Stock have been returned to Lender pursuant to
Section 4 at any time or Replacement Shares have been purchased pursuant to
Section 10(b) at any time (in each case taking into account any adjustments of
the nature described in clauses (a) and (b) above), the Maximum Number of Shares
shall be reduced by the number of shares so returned or purchased.

     (e) Notwithstanding the foregoing, if on December 31, 2007, (i) Option 2011
has not been exercised in full, the Maximum Number of Shares shall be reduced by
247,253 shares of Common Stock and (ii) Option 2012 has not been exercised in
full, the Maximum Number of Shares shall be reduced by 396,825 shares of Common
Stock.

     (f) On the final settlement date with respect to the final expiration date
of Warrant Confirmation I, (i) the Maximum Number of Shares shall be reduced by
21,368 shares of Common Stock if Option 2011 has been exercised in full, and
(ii) the Maximum Number of Shares shall be reduced by 0 shares of Common Stock
if Option 2011 has not been exercised in full.

     (g) If Option 2011 and/or Option 2012 is exercised in part, the Lender and
the Borrower shall determine the appropriate adjustment to the Maximum Number of
Shares and the date for such adjustment in good faith using commercially
reasonable means consistent with the intent of this Agreement.

     Notwithstanding the foregoing, until the Stockholder Approval Date or the
Company Determination Date, no adjustment shall be made under subsection (d) or
(f) hereof until the cumulative amount of adjustments under such subsections
exceeds 631,027 and such adjustment shall only be made to the extent the amount
of such adjustment exceeds 631,027.

      b.    Section 8 of the Agreement is hereby amended by adding after clause
(d) the following: 


     (e) Lender covenants and agrees with Borrower that (i) it will use its
commercially reasonable efforts to obtain shareholder approval to the extent
required by the rules and regulations of the New York Stock Exchange to allow
the Lender to issue up to 4,511,595 shares of Common Stock pursuant to this
Agreement at a meeting of the Lender’s stockholders, to be held not later than
August 15, 2008 (it being acknowledged that the Lender cannot compel such
stockholder approval), and (ii) upon such approval, or upon the Company
Determination Date, it will use its commercially reasonable efforts to cause the
shares issuable under this Agreement (that are not so listed as of the
Stockholder Approval Date or Company Determination Date) to be approved for
listing on the New York Stock Exchange, subject only to notice of issuance.

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto to have executed this Amendment No.
1 to the Share Lending Agreement as of the date and year first above written.

THE GREAT ATLANTIC & PACIFIC    LEHMAN BROTHERS  TEA COMPANY, INC.,   
INTERNATIONAL (EUROPE)  as Lender    LIMITED,        as Borrower      By: /s/
William Moss    By: /s/ Piers Le Marchant    Name: William Moss      Name: Piers
Le Marchant    Title: Vice President and Treasurer      Title: European Legal
Director                Lehman Brothers Inc.,        as Borrowing Agent         
By: /s/ Paul Robinson          Name: Paul Robinson          Title: Senior Vice
President 


--------------------------------------------------------------------------------